UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-1840


JENNIFER M. MCGOWAN,

                Plaintiff – Appellant,

          v.

ABM JANITORIAL SERVICES, NORTHEAST, INC.; URSULA BASKETT,

                Defendants – Appellees,

          and

ABM JANITORIAL SERVICES - NORTH CENTRAL, INC.; ABM
JANITORIAL SERVICES - MID-ATLANTIC, INC.,

                Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Mark S. Davis, District
Judge. (2:10-cv-00388-MSD-DEM)


Submitted:   January 31, 2012               Decided:   February 6, 2012


Before DUNCAN, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jennifer M. McGowan, Appellant Pro Se. Michael R. Ward, MORRIS
& MORRIS, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            In    this   personal    injury   action,     removed     to    federal

court under the court’s diversity jurisdiction, 28 U.S.C. § 1332

(2006), Jennifer M. McGowan appeals the district court's order

granting Defendants’ Fed. R. Civ. P. 12(b)(1) motion to dismiss

for lack of jurisdiction.           Having reviewed the district court’s

ruling de novo, Taylor v. Kellogg Brown & Root Servs., Inc., 658

F.3d 402, 408 (4th Cir. 2011),            we affirm for the reasons stated

by the district court.          McGowan v. ABM Janitorial Servs., No.

2:10-cv-00388-MSD-DEM (E.D. Va. filed June 29 & entered June 30,

2011).     We dispense with oral argument because the facts and

legal    contentions     are   adequately     presented    in   the    materials

before   the     court   and   argument    would   not    aid   the   decisional

process.



                                                                           AFFIRMED




                                       2